       Case 2:17-cv-00138-DB-DBP Document 376 Filed 10/17/18 Page 1 of 5




FRANCIS M. WIKSTROM, USB #3462
JULIETTE P. WHITE, USB #9616
KENNEDY K. LUVAI, USB #14559
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801.532.1234
Facsimile: 801.536.6111
FWikstrom@parsonsbehle.com
JWhite@parsonsbehle.com
KLuvai@parsonsbehle.com
ecf@parsonsbehle.com

Attorneys for Defendant GhostBed, Inc., Marc Werner, and Ashley Werner Spahic


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 PURPLE INNOVATION, LLC, a Delaware              GHOSTBED INC.’S SHORT FORM
 limited liability company,                         DISCOVERY MOTION FOR
                                                  SANCTIONS AGAINST PURPLE
 Plaintiff,                                     INNOVATION, LLC PURSUANT TO
                                               RULE 37 FOR FAILURE TO COMPLY
 vs.                                                WITH DISCOVERY ORDER
 HONEST REVIEWS, LLC, a Florida
 corporation, RYAN MONAHAN, an                        Case No. 2:17-cv-00138-DB
 individual, and GHOSTBED, INC., a
 Delaware corporation, MARC WERNER, an                The Honorable Dee Benson
 individual, ASHLEY WERNER SPAHIC, an                Magistrate Judge Dustin B. Pead
 individual, WERNER MEDIA PARTNERS,
 LLC, d/b/a NATURE’S SLEEP, LLC, an
 Illinois limited liability company, and
 SOCIAL MEDIA SHARKS, LLC, a Florida
 limited liability company.

 Defendants.




4838-9015-0776v2
       Case 2:17-cv-00138-DB-DBP Document 376 Filed 10/17/18 Page 2 of 5




        This Court ordered Purple to supplement deficient interrogatory responses to

Interrogatories 1, 2, and 4 (Dkt. 349) (“Order”). Purple served the appended supplemental

responses, which fail to comply with the Order.

        GhostBed’s counsel outlined their concerns about Purple’s supplemental responses in an

October 11 email. The parties conferred by telephone on October 16, but were unable to resolve

GhostBed’s concerns.

                                           ARGUMENT

        “When a party provides an incomplete answer to an interrogatory, a motion to compel may

be brought pursuant to Rule 37(a)(3). If the motion is granted and the party fails to comply,

sanctions may be entered.” Quest Software, Inc. v. Centrify Corp., 2011 WL 3809807, at *1 (D.

Utah Aug. 25, 2011). Under Rule 37(b)(2)(A)(ii), if a party disobeys an order, the court may

“prohibit[] [that] party from supporting or opposing designated claims or defenses, or from

introducing designated matters in evidence.” Also, Rule 26(e)(1)(B) requires supplementation of

interrogatory responses by court order, with Rule 37(c)(1) providing that a disobedient party “is

not allowed to use that information . . . to supply evidence on a motion, at a hearing, or at trial”

unless the failure was justified or harmless.

        Interrogatory 1. Per the Order, Purple “must identify with specificity each GhostBed

statement, representation, advertising claim, and/or false impression” and “state the basis for its

contention.” Order, at 3. Purple has failed to comply. First, while Purple identified some allegedly

false statements made by others, the identification is qualified as “includ[ing] … but not limited

to” the identified statements and thus ignores the specific identification mandate. Second, Purple

identified entire documents without specifying any statements at issue or stating the bases for its


                                                  2
4838-9015-0776v2
       Case 2:17-cv-00138-DB-DBP Document 376 Filed 10/17/18 Page 3 of 5




contentions. As the Court has concluded, merely identifying documents is nonresponsive and fails

to narrow the issues for trial. Order, at 3.

        Interrogatory 2. Per the Order, Purple “must state material facts supporting or refuting its

allegation that GhostBed had actual knowledge of the alleged false or misleading nature of the

statement identified in Interrogatory No. 1.” Order, at 3. Instead, Purple offers a conclusory

argument and then lists entire documents and deposition transcripts, without elaboration. Purple’s

response fails to provide the required specificity and fails to narrow the issues for trial.

        Interrogatory 4. Per the Order, Purple “must state with specificity material facts

supporting or refuting its allegation that GhostBed ‘has actively and knowingly caused and

supported the statements on the HMR [Site], has directed, authorized and participated in the

creation and publishing of the statements, and has been the active and conscious force behind the

creation and publishing of the statements,’” as well as identify individuals knowledgeable of such

facts. Order, at 3-4. In response, Purple incorporates its noncompliant supplemental response to

Interrogatory 2.

        Given the rapidly approaching fact discovery deadline and Purple’s refusal to comply with

the Order, GhostBed respectfully requests that the Court prohibit Purple from introducing or

relying on any evidence or argument based on or regarding its noncompliant supplemental

interrogatory responses in any motion, hearing, or trial in this case.




                                                   3
4838-9015-0776v2
       Case 2:17-cv-00138-DB-DBP Document 376 Filed 10/17/18 Page 4 of 5




        DATED this 17th day of October, 2018.

                                                /s/ Kennedy K. Luvai                    .
                                                Francis M. Wikstrom
                                                Juliette P. White
                                                Kennedy K. Luvai
                                                PARSONS BEHLE & LATIMER

                                                Attorneys for Defendants Ghostbed, Inc., Marc
                                                Werner, and Ashley Werner Spahic




                                                4
4838-9015-0776v2
       Case 2:17-cv-00138-DB-DBP Document 376 Filed 10/17/18 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 17th day of October, 2018, I caused to be electronically filed

the foregoing with the Court by CM/ECF and the Court will send electronic notification to all

counsel.



                                                /s/ Kennedy K. Luvai




                                                 5
4838-9015-0776v2
